Case: 13-30318       Document: 00512387779         Page: 1     Date Filed: 09/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2013
                                     No. 13-30318
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

RAY A. BRIGHT,

                                                  Defendant–Appellant.




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1518




Before JONES, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       In this case involving default on student loans, Ray Bright, appealing
pro se, challenges, inter alia, the denial of his motion for relief from judgment

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30318     Document: 00512387779     Page: 2   Date Filed: 09/26/2013

                                  No. 13-30318

under Federal Rule of Civil Procedure 60(b). In its Order and Reasons, the dis-
trict court carefully explained that it was denying Rule 60 relief, but only with-
out prejudice, because it was premature. The discharge of indebtedness that
Bright had been granted was conditional in that it “will be reinstated if you do
not meet certain requirements during a post-discharge monitoring period . . . for
three years from . . . June 28, 2012.” The court also explained why Bright was
not entitled to have his record sealedSSa denial of which he also complains on
appealSSbecause he had not complied with the applicable local rules regarding
sealing.
      The judgment is AFFIRMED, essentially for the reasons given by the
district court.




                                        2